DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. Applicant has amended the claims to recite new language in the preamble. In response to Applicant’s arguments that the present invention discloses a light source outside the device, the recitation that the planar optical waveguide output is “outside the optical assembly” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 
Applicant' s arguments rely on language solely recited in preamble. When reading the preamble in the context of the entire claim, the recitation “outside the optical assembly” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In this instance, the claims are directed to an optical subassembly that does not further define an input source, nor a housing and vaguely recites an “input boundary provided by the carrier”. 
Finally, it appears the Specification only recites a “planar waveguide output” twice with no further structural disclosure, nor an explanation of the “input boundary”. The prior art, as broadly interpreted, has a carrier with multiple components and submounts thereon, each with input boundaries.
Since dependent claims 2-20 depend directly or indirectly on claim 1, and no further arguments are presented with these respective claims, Examiner believes the prior art also anticipates these claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0251610 to Dulk.
Dulk discloses in the abstract and figure 15, an optical subassembly comprising: 
 a carrier (34) configured to support the optical subassembly; 
the optical fiber (42; figure 16) fixed to the optical subassembly; 
a focusing optical system consists of two foci with one focus operably coincident with the optical fiber (first foci dotted line from “31” and second foci dotted line from “33”); 
an optical isolator (56) operably configured to transmit light unidirectionally between two foci; 
an input boundary (48) provided by the carrier to align the optical subassembly with the planar optical waveguide output; and 
wherein the optical subassembly is operably configured to provide a low transmission loss for the light travelling from the planar optical waveguide output to the optical fiber (no specific loss values are claimed or structure disclosed as to how this function is performed. Dulk reduces loss as disclosed in paragraph 90).
As to claim 2, the device is a PIC (paragraph 181). 
As to claim 3, the focusing optical system has at least one focusing element (lenses 31-33; figure 15). 
As to claim 4, the boundary is configured to align through window 48. 
As to claim 5, one of the two foci are coincident with a fiber (figure 16). 
As to claim 6, a free-space coupler is disclosed (paragraph 186). 
As to claim 7, another isolator (52) is between the two foci.
As to claim 8, the lens is a “C” (collimating) lens. 
As to claims 9-10, window (48) is disclosed to take focused light from the system and output to a fiber. 
As to claim 11, the carrier is rectangular and is “alike” a U-shape.
As to claim 12, mode size is increased (paragraph 70).
As to claim 13, since the claimed structure is present, a coupling efficiency as claimed would also be present.
Claims 14-20 relate to method claims of providing the above structure with no added steps for assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2020/0233161
CN 210605074U

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883